     Case 5:19-cv-00989-VEB Document 31 Filed 09/23/20 Page 1 of 1 Page ID #:773




 1                                                                                 JS-6

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 7

 8    LYNETTE MARIE CANTU,                              Case No. 5:19-CV-00989 (VEB)

 9                          Plaintiff,                  JUDGMENT

      vs.
10
      ANDREW M. SAUL, Commissioner of Social
11    Security,

12                         Defendant.


13          For the reasons set forth in the accompanying Decision and Order, it is hereby ADJUDGED

14   AND DECREED THAT (1) Plaintiff’s request for an order remanding the case for further

15   proceedings is DENIED; (2) the Commissioner’s request for an order affirming the Commissioner’s

     final decision and dismissing the action is GRANTED; (3) judgment is entered in the
16
     Commissioner’s favor; and (4) the Clerk of the Court shall CLOSE this case.
17
            DATED this 23rd day of September, 2020,
18
                                              /s/Victor E. Bianchini
                                              VICTOR E. BIANCHINI
19                                       UNITED STATES MAGISTRATE JUDGE

20                                                  1

                          JUDGMENT – CANTU v SAUL 5:19-CV-00989-VEB
